Citation Nr: 0638100	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for a right 
orchiectomy, claimed to have been made necessary as a 
consequence of right inguinal hernia repair surgery in 
February 1987 at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
January 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.


FINDINGS OF FACT

1. The veteran has an additional disability that was the 
result of his inguinal hernia repair in 1987.

2.  The veteran's additional disability was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA. 

3.  The veteran's additional disability was a reasonably 
foreseeable result of his inguinal hernia repair procedure.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
right orchiectomy, claimed to have been made necessary as a 
consequence of right inguinal hernia repair surgery in 
February 1987 at a VA facility, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

The veteran testified that he had inguinal hernia surgery at 
a VA facility in 1987; which he believes resulted in 
testicular complications that eventually required him to 
undergo an orchiectomy in December 1999. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the veteran has an additional 
disability as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

Medical records indicate that in February 1987 the veteran 
underwent surgery to correct a recurrent, right inguinal 
hernia.  The surgery report indicated that an incision was 
made excising the previous incision in the right inguinal 
area (as the veteran had previously had hernia surgery).  A 
treatment record from 10 days after the surgery indicated 
that the veteran's right testicle remained swollen; and a 
second treatment record indicated it might require removal.  
While the swelling got better and the doctors believed that 
the process would resolve over time, it was noted that the 
veteran's right hernia repair was difficult, and his 
postoperative course was notable for increased testicular 
pain and tenderness (which it was indicated was out of the 
ordinary).  The veteran was discharged from the hospital with 
instructions to limit his activity to continue resolution of 
the testicular swelling.  In July 1987 the veteran underwent 
treatment at VA to rule out testicular estrangulation, but 
nothing was diagnosed and the veteran was prescribed scrotal 
support.

Following his hernia surgery and recovery in 1987, the 
veteran's file contains only two treatment records discussing 
any treatment of his right testicle until 1999.  In April 
1989, the veteran presented for treatment complaining that 
his right testicle had been sewed into his abdomen during 
hernia surgery, causing him increased pain when bending over.  
The veteran was found to have a small tender testicle with no 
hernia appreciated, and he was referred to urology.  In June 
1989, the veteran was again seen with regard to his right 
testicle, but the treatment record is illegible. 

Nevertheless, in July 1999 the veteran presented for an 
evaluation of his testicle, complaining of pain and atrophy 
since 1987; and in December 1999, he underwent an 
orchiectomy, after an ultrasound revealed that his right 
testicle was 1/2 to 1/3 the size of his left testicle.  The 
veteran testified that he had continual pain and problems 
with his right testicle ever since his surgery in 1987.  His 
private doctor, Dr. Butner, also submitted a letter in 
September 2000 indicating that the veteran had had a right 
inguinal hernia that was repaired in 1987 with subsequent 
persistent pain and loss of sexual ability, and he had right 
testicular atrophy following the procedure which became more 
and more obvious, and which ultimately resulted in an 
orchiectomy.  Dr. Butner opined that the pattern of the 
veteran's testicular atrophy and course of history is most 
consistent with a probable vascular injury that occurred to 
the testicle from the time of the hernia repair.  

While the veteran did not undergo the orchiectomy for more 
than a decade following his inguinal hernia repair, it is 
apparent from medical records, from the veteran's testimony, 
and from Dr. Butner's letter that the testicular swelling and 
resultant atrophy occurred as a result of the hernia repair, 
and therefore an additional disability was caused by the 
veteran's hernia repair in 1987.  

The next issue is whether the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or whether it was an 
event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and either (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, there is no indication in any of the treatment 
records, including the surgery and hospitalization reports, 
to suggest any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  Furthermore, in April 2005, after reviewing the 
veteran's file, a VA examiner opined that the veteran's right 
testicular atrophy and subsequent right orchiectomy was not a 
consequence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgical treatment, as there was 
no evidence of any such flaw in the veteran's treatment.  
This opinion is not contradicted by the medical evidence in 
the file, and, as such, the veteran's file is void of medical 
evidence that the atrophy of his right testicle was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
It is also noted that the veteran signed a consent form for 
his surgery on February 11, 1987, after being informed of the 
proposed procedure and of the attendant risks that were 
involved (and the VA examiner opined in April 2005 that 
testicular atrophy is one of the known complications and 
risks of right inguinal hernia repair).  As such, it cannot 
be said that the surgery was performed without the veteran's 
consent.

The next issue is whether the testicular swelling, atrophy, 
and subsequent orchiectomy were reasonably foreseeable 
consequences of the inguinal hernia repair.  As indicated 
above, in April 2005, a VA examiner explained that testicular 
atrophy is one of the known complications and risks of right 
inguinal hernia repair, because of vascular compromise.  As 
such, the medical evidence shows that testicular atrophy is a 
known risk of the veteran's surgery, and it is therefore 
reasonably foreseeable that it could occur as a result of the 
veteran's surgery.  

While the evidence demonstrates that the veteran incurred an 
additional disability as a result of his inguinal hernia 
surgery in 1987, there is no evidence of fault on the part of 
VA, and the additional disability was a reasonably 
foreseeable consequence of the veteran's procedure.  
Therefore, the criteria for an award of benefits under 
38 U.S.C.A. § 1151 have not been met, and the veteran's claim 
is accordingly denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2004.  By this, and by the statement 
of the case, and the supplemental statement of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, 
including all treatment records from the veteran's surgeries 
in 1987 and 1999.  The veteran was also provided with a 
medical opinion of record by a VA examiner, and he testified 
at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.







ORDER

Benefits under 38 U.S.C. § 1151 for a right orchiectomy, 
claimed to have been made necessary as a consequence of right 
inguinal hernia repair surgery in February 1987 at a VA 
facility, are denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


